

116 HR 3715 IH: Protecting Employees Tips Act
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3715IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Ms. Garcia of Texas introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Fair Labor Standards Act of 1938 to prohibit employers from keeping employees’ tips to
			 cover the cost of financial transaction fees.
	
 1.Short titleThis Act may be cited as the Protecting Employees Tips Act. 2.Prohibition on keeping tips to cover financial transaction feesSection 3(m)(2)(B) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(m)(2)(B)) is amended by inserting , or keeping any portion of employees’ tips to cover the cost of any fee established, charged, or received by a payment card network for the purpose of compensating an issuer for its involvement in a transaction in which a person uses a debit card or credit card (as the terms debit card, credit card, issuer, and payment card network are defined in section 921(c) of the Electronic Fund Transfer Act (15 U.S.C. 1693o–2(c))) after employees’ tips.
		